Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
          Reasons of Allowance	

The Status of Claims:
Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30, and 33-34 are pending. 
Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30, and 33-34 are allowed. 
I. The following is an examiner's statement of reasons for allowance:
 
The objection of Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30,33-34 is withdrawn due to the modification o made in the claims 
The rejection of Claims 1-2, 4-5, 8-9, 15, 23-24, 27, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.
The close prior art to the current invention is Austad et al (US 2007/0244187 A1) , which discloses the following compounds

    PNG
    media_image1.png
    296
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    616
    611
    media_image2.png
    Greyscale

However, they are different from the claimed invention in that the claimed compounds have a phenyl methylsulfidyl group attached to the tetrahydrofuran ring instead of a phenyl methylsulfonyl group. Thus, it would have been unobvious to the skilled artisan in the art over the claimed invention.   


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/13/2021